Citation Nr: 1724958	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-47 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability, claimed a as lower back condition.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 until August 1981.  He had additional service from August 1981 to February 1982, from which he received a discharge under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a back disability and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 1984 BVA decision denied entitlement to service connection for a back disability.  

2.  Evidence received since the 1984 BVA decision, including VA treatment records showing chronic back pain, is new and material, and the Veteran's claim is reopened.


CONCLUSION OF LAW

Evidence received since the 1984 BVA decision is new and material; the service connection claim for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant service treatment records, post-service VA treatment records, lay statements in support of the claim, and hearing transcript have been associated with the claims files.  He has also been provided with a VA examination that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for a back disability was denied in a July 1983 rating decision, and also denied by the Board in a March 1984 decision.  The Veteran filed a new claim, which was denied in a February 2010 rating decision; the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, additional VA treatment records have been associated with the file.  These records show the Veteran sought medical treatment because he was experiencing chronic low back pain in June 1983, which was less than two years after his separation from service.  In addition, the Veteran's testimony at the February 2017 hearing related his back disability to the lack of comprehensive care for his back injury following an in-service incident.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a back disability is addressed below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a back disability is reopened.


REMAND

While the Board sincerely regrets the delay, the Veteran's back and knee claims require additional development.  

The Veteran asserted his back and knee disabilities originated from a fall from a helicopter during service.  In September 2009, the Veteran underwent a VA examination for his back and bilateral knee disabilities.  Unfortunately, the examination was inadequate.

In regards to his back disability, the examiner found it was less likely than not that his disabilities were related to service.  However, the examiner did not perform a complete examination and no range of motion measurements were reported.  In addition, the examiner did not have the opportunity to evaluate additional post-service treatment records noting chronic back pain.

In regards to his knee disabilities, the examiner found it was less likely than not that his disabilities were related to service.  Further, he stated that the Veteran's current disability was more likely than not related to the Veteran's continued medical problems in prison rather than problems during service.  However, the examiner did not provide any explanation for this opinion.  In addition, the examiner did not complete stability testing.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since December 2014.

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his back disability.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to determine the nature and etiology of the Veteran's back disability.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's back disability is related to service.

In doing so, please reconcile the opinion with all evidence of record.  In particular, attention is called to the following:

*August 1978 Report of Medical History indicating no recurrent back pain.

*August 1978 Report of Medical Examination noting scoliosis. 

*August 1981 service treatment record indicating low back pain, tenderness, and muscle strain.

*June 1983 post-service treatment record noting recurring low back pain.

*December 1983 post-service treatment record indicating chronic low back pain with physical therapy.

*January 1984 post-service treatment record noting a chronic low back pain with an acute exacerbation. 

*February 2017 hearing transcript.

A complete rationale for any opinion expressed should be included in the examination report.

3.  Schedule an updated VA medical examination regarding his bilateral knee disabilities.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner should identify each knee disability.  In particular, the examiner is asked to determine the nature and etiology of the Veteran's knee disabilities.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disabilities are related to service. 

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

* August 1978 Report of Medical History noting no "trick" or locked knee problems.

* December 1978 service treatment record indicating right knee pain.

*March 1981 service treatment record noting a left knee problem.  

*April 1981 service treatment record indicating left leg chondromalacia and a positive drawer's sign.

*April 1981 service treatment record noting left knee pain.

*January 1984 post-service treatment record of chronic knee pain.

*February 2017 hearing transcript.

A complete rationale for any opinion expressed should be included in the examination report.

4.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


